Citation Nr: 1223394	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-36 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bronchiectasis (claimed as chronic bronchialitis).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bronchiectasis (claimed as chronic bronchialitis).  The Montgomery, Alabama RO has jurisdiction over this claim.  


FINDING OF FACT

On August 10, 2010, prior to the promulgation of a decision in the appeal, the Board was notified by letter from the Veteran that he was withdrawing the claim for service connection for bronchiectasis (claimed as chronic bronchialitis).  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of service connection for bronchiectasis (claimed as chronic bronchialitis) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.   

In the present case, in an August 2010 signed statement from the Veteran, he withdrew the issue of entitlement to service connection for bronchiectasis (claimed as chronic bronchialitis).  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  See 38 U.S.C.A. § 7104(a).  


ORDER

The appeal as to the issue entitlement to service connection for bronchiectasis (claimed as chronic bronchialitis) has been dismissed.   






____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


